
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 439
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Crowley submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the religious and historical
		  significance of the festival of Diwali.
	
	
		Whereas for millions of Indian Americans, Diwali is a time
			 for thanksgiving and prayer for health, knowledge and peace;
		Whereas Diwali, a festival of great significance to Indian
			 Americans, is celebrated annually by Hindus, Sikhs, Jains and some Buddhists
			 throughout the United States;
		Whereas Diwali is a festival of lights, during which
			 celebrants light small oil lamps, place them around the home, and pray for
			 health, knowledge and peace;
		Whereas celebrants of Diwali believe that the rows of
			 lamps symbolize the light within the individual that rids the soul of the
			 darkness of ignorance;
		Whereas Diwali falls on the last day of the last month in
			 the lunar calendar and is celebrated as a day of thanksgiving and the beginning
			 of the New Year for many Hindus;
		Whereas for Hindus, Diwali is a celebration of the return
			 of god following the vanquishing of demonic forces;
		Whereas for Sikhs, Diwali is feted as the day on which the
			 sixth founding Sikh guru, Guru Hargobind, was released from captivity by the
			 Mughal Emperor Jehangir;
		Whereas for Jains, Diwali marks the anniversary of the
			 attainment of Nirvana by Lord Mahavira, the last of the Tirthankaras (founders
			 of the Jain philosophy); and
		Whereas Diwali is a celebration of great importance in
			 Indian American communities throughout the United States: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 historical and religious significance of Diwali;
			(2)in observance of
			 Diwali, the festival of lights, expresses its deepest respect for Indian
			 Americans and the Indian Diaspora throughout the world on this significant
			 occasion;
			(3)recognizes and appreciates the religious
			 diversity in both India and the United States and throughout the world;
			 and
			(4)acknowledges and
			 supports the relationship of collaboration and respect between the United
			 States and India.
			
